Citation Nr: 1131672	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	James McMillan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which found that the Veteran had not submitted new and material evidence to reopen claims of service connection for hepatitis and PTSD.

The Veteran testified before the undersigned at a hearing at the RO in August 2009.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence, along with a waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

The Veteran's claims of entitlement to service connection for hepatitis and PTSD were previously denied in a June 2006 Board decision.  In the February 2008 rating decision on appeal, the RO declined to reopen the claims.  While the RO determined that the claims could not be reopened, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In this regard, the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The decision of the United States Court of Appeals for Veterans Claims in Kent v. Nicholson requires that the Secretary look at the bases for the prior denial and notify the veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, although the Veteran was provided with a VCAA notice in November 2007, such notice did not properly inform the Veteran as to elements required to establish service connection that were found insufficient at the time of the previous denial.  With regard to the claim for hepatitis, the November 2007 notice inaccurately stated that the claim was denied because "there was no record of treatment or diagnosis made of hepatitis in your service medical records."  However, at the time of the most recent denial in June 2006, the Board conceded that the Veteran was hospitalized in August 1967 with a viral infection, but ultimately denied the claim for lack of a nexus between current hepatitis and service.  As to the claim for PTSD, the November 2007 notice indicated that the claim was previously denied for "no confirmed diagnosis of post-traumatic stress disorder and no verified in-service stressor."  This statement is only partially accurate, as the June 2006 Board decision conceded a current diagnosis of PTSD but denied the claim for lack of credible supporting evidence of the alleged in-service stressors.  Thus, on remand, a corrective VCAA notice should be issued.

Additionally, during his August 2009 hearing the Veteran reported that he was currently receiving treatment for his hepatitis and PTSD at the VA Medical Center in Spokane, Washington.  A review of the claims folder demonstrates that the most recent treatment record from that facility is dated in January 2007.  As VA treatment records are constructively of record, updated records must also be secured and associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice under 38 U.S.C.A. § 5103(a) that: (1) apprises the Veteran that his claim was most recently denied in a June 2006 Board decision; (2) notifies the Veteran of the evidence and information necessary to reopen the claims for service connection for hepatitis and PTSD, (i.e., describes what new and material evidence is); and (3) notifies the Veteran of what specific evidence would be required to substantiate the element needed for service connection that was found insufficient at the time of the prior denial on the merits, namely: (a) credible supporting evidence of the alleged in-service stressors for PTSD; and (b) evidence of a nexus between current hepatitis and military service.

2.  Obtain and associate with the claims folder records from the Spokane VA Medical Center dated from January 2007 to the present.  All attempts to secure these records must be documented in the claims folder.

3.  Then, after completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the first action paragraph above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

